DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains multiple paragraphs separated by semicolons. Examiner suggests correction to replace all semicolons with commas or periods so that the abstract contains multiple sentences instead of paragraphs.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner suggests amending the claims to remove the bullet points and instead list sequential steps using either letters or roman numerals for purposes of clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation “within the image mask, distributing a set of sampling points of each thermographic image, the set of sampling points approximating locations of temperature sensors in a sensor mesh of a temperature sensing brassiere if the temperature sensing brassiere were worn over the torso of the patient”, from which it is unclear whether the limitation following the word “if” is required by the claim. In particular, does the claim require that the thermographic images be obtained while a temperature sensing brassiere is worn by a patient, or are the sampling points selected 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Advanced integrated technique in breast cancer thermography” (hereinafter “Ng”, 2008) in view of “Development of A Low-Cost Wearable Breast Cancer Detection Device” (hereinafter “Fadhillah”, 2018).
Regarding claim 1, Ng teaches a method for training a breast cancer screening model comprises: 
accessing a set of thermographic images of a torso of a patient, the set of thermographic images associated with a pathology label (Ng, p.108-109, Section 3; “thermograms of 82 patients were used in the analysis: 30 asymptomatic patients (age¼51+8), 48 patients (age¼46+10) with benign breast abnormality on either side of the breasts, and four patients (age¼45+5) with cancer on either side of the breasts.”); and 
for each of the set of thermographic images: 
calculating an image mask defining a breast area in the thermographic image; within the image mask, distributing a set of sampling points of each thermographic image; for each sampling point in the set of sampling points, extracting a temperature data point from the set of thermographic images to generate a temperature map (Ng, p.109-110, Section 3.1-Section 4.1; “Temperature data are extracted from the breast thermograms. The thermograms consist of many coloured pixels, each representing a temperature…After the temperature of every pixel is compiled, bio-statistical technique can be used to analyse them, for example by determining the mean, median and modal temperature of the breast region.”); 
generating an input vector based on the temperature map; and inputting the input vector and the pathology label as a training example in a breast cancer screening model (Ng, p.109-110, Section 4.1-4.2; “Based on the various inputs fed into the network, RBFN is trained to produce the desired outcome, which is either positive (1) for cancer and benign cases or negative (0) for healthy cases” wherein the inputs to the network include the temperature data calculated for each thermogram as outlined in Section 4.1 and each thermogram’s associated diagnosis of cancerous, benign, or asymptomatic (read as corresponding to the claimed “pathology label”).).
Ng does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Fadhillah does as follows. 
Fadhillah teaches within the image mask, distributing a set of sampling points of each thermographic image, the set of sampling points approximating locations of temperature sensors in a sensor mesh of a temperature sensing brassiere if the temperature sensing brassiere were worn over the torso of the patient (Fadhillah, Section II.A.-F.; “Data containing the temperature readings for all sensors on each quadrant were tabulated”, the temperature data corresponding to the placement of 8 thermal sensors on the brassiere pad”). 
Fadhillah is considered analogous art because it pertains to breast cancer detection using thermography. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (Fadhillah, Section II.F.). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art pertains generally to breast thermography for aid in breast cancer screening.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668